Citation Nr: 0429407	
Decision Date: 10/29/04    Archive Date: 11/08/04

DOCKET NO.  02-13 893	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for chronic renal 
disease.

2.  Entitlement to service connection for hypertension. 


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Jaeger, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 4, 1989, to 
September 7, 1989, and from January 3, 1991, to June 6, 1991. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision issued in November 
2001 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Detroit, Michigan.  For good cause shown, 
namely the veteran's serious illness, his motion for 
advancement on the docket was granted.  See 
38 U.S.C.A. § 7107(a) (West 2002); 38 C.F.R. § 20.900(c) 
(2004).


FINDINGS OF FACT

1.  VA notified the veteran of the evidence needed to 
substantiate his claims, explained to him who was responsible 
for submitting such evidence, and obtained and fully 
developed all evidence necessary for an equitable disposition 
of the claims decided herein.

2.  The veteran served in the Persian Gulf theater of 
operations.

3.  The veteran does not have an undiagnosed illness or a 
chronic multisymptom illness manifested by symptoms involving 
chronic renal disease, chronic renal disease was not shown in 
service, nor is there any competent medical evidence 
demonstrating that such is related to a disease or injury 
which had its onset in, or is otherwise related to, service, 
and nephritis or cardiovascular-renal disease was not 
manifested within one year of service discharge. 

4.  The veteran does not have an undiagnosed illness or a 
chronic multisymptom illness manifested by symptoms involving 
hypertension, hypertension was not shown in service, nor is 
there any competent medical evidence demonstrating that such 
is related to a disease or injury which had its onset in, or 
is otherwise related to, service, and hypertension was not 
manifested within one year of service discharge. 


CONCLUSIONS OF LAW

1.  Chronic renal disease was not incurred in or aggravated 
by the veteran's active duty military service and may not be 
presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1117, 1118, 1131 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309, 3.317 (2004).

2.  Hypertension was not incurred in or aggravated by the 
veteran's active duty military service and may not be 
presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1117, 1118, 1131 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309, 3.317 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), enacted November 9, 2000 
(codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002)), eliminated the concept of a well-grounded claim and 
redefined VA's obligations with respect to its duties to 
notify and assist a claimant.  In August 2001, VA issued 
regulations to implement the VCAA.  66 Fed. Reg. 45,620 (Aug. 
29, 2001) (codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a) (2004)).  

The VCAA and its implementing regulations provide that VA 
will assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  

The United States Court of Appeals for Veterans Claims 
(Court) has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  For the reasons noted below, the Board 
finds that VA has complied with the notification and 
assistance provisions of the VCAA such that the Board's 
decision to proceed in adjudicating these claims does not 
prejudice the veteran in the disposition thereof.  See 
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

A.  Duty to Notify

The Court has indicated that notice under the VCAA must be 
given prior to an initial unfavorable decision by the agency 
of original jurisdiction.  See Pelegrini v. Principi, 18 Vet. 
App. 112, 120 (2004) (Pelegrini II).  In Pelegrini II, at 
121, the Court held that the VCAA requires VA to provide 
notice, consistent with the requirements of 38 U.S.C.A. § 
5103(A), 38 C.F.R. § 3.159(b), and Quartuccio, that informs 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim, (2) that VA 
will seek to provide, and (3) that the claimant is expected 
to provide and that, furthermore, in what can be considered a 
fourth element of the requisite notice, VA must "also 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim," under 
38 C.F.R. § 3.159(b).  

The Board observes that the veteran filed his claim of 
entitlement to service connection for chronic renal disease 
and hypertension in October 2000, prior to the enactment of 
the VCAA.  The RO's initial unfavorable decision was made in 
November 2001, after the veteran had been provided notice of 
the VCAA provisions in June 2001, in accordance with 
Quartuccio and Pelegrini II, supra.  

In June 2001, the RO sent the veteran a letter explaining his 
role in the claims process and asking him to submit certain 
information.  In accordance with the requirements of the 
VCAA, that letter informed the veteran what evidence and 
information VA would be obtaining.  The letter explained that 
VA was responsible for obtaining relevant records from VA 
Medical Centers and the military.  The veteran was also 
informed that VA would review his claims for completeness, 
determine what additional information is necessary to process 
his claims, and schedule a VA examination, if appropriate.  
The letter also advised the veteran that the RO requested 
treatment records from the Detroit VA Medical Center as well 
as the veteran's service medical records from the Army.  
Furthermore, the veteran was informed that the RO requested 
that the National Personnel Records Center (NPRC) verify the 
veteran's dates of active service and the character of his 
discharge.  The veteran was informed that in order to help 
substantiate his service connection claims, he should provide 
medical evidence of treatment since discharge for his high 
blood pressure and renal disease and/or treatment for these 
conditions within one year from discharge from service.  The 
letter further advised the veteran that if he completed an 
Authorization and Consent to Release Information to VA form 
(VA Form 21-4142), VA would request such medical records for 
him.  

Following adjudication of the veteran's claims and the 
perfection of his appeal, the veteran argued that his chronic 
renal disease and hypertension were a result of his service 
in the Persian Gulf War, to include as a result of exposure 
to chemical toxins.  As such, in February 2004, the RO sent 
the veteran a letter advising him of the evidence he needed 
to submit to substantiate his claims based on Persian Gulf 
War service.  The RO informed the veteran that VA may be able 
to pay benefits if an undiagnosed illness began either during 
active service in the Southwest Asia theater of operations or 
at any time through December 31, 2001, and has lasted for six 
months or longer.  The veteran was requested to provide any 
medical evidence he had from the time he began active duty in 
the Gulf War area and any medical evidence he had from the 
time he left the Gulf War area.  Specific examples of such 
evidence were included in the letter.  Also, if he 
participated in a Gulf Health Registry examination, the 
veteran should provide the date and location where the 
examination occurred so the RO could obtain it.  The veteran 
was further advised to submit medical evidence that shows his 
hypertension and renal disease were related to exposure to 
toxins in Southwest Asia.  The letter also included a 
description of the types of non-medical information that 
could possibly help substantiate his claims.

The Board further notes that the November 2001 rating 
decision advised the veteran that his claims of entitlement 
to service connection for high blood pressure and renal 
disease were denied as the medical evidence of record failed 
to demonstrate a diagnosis of either disability within one 
year of separation from the military and the veteran's 
service medical records failed to show hypertension or renal 
disease.  The rating decision also listed the medical 
evidence considered in denying the veteran's claims.  The 
March 2002 statement of the case and the supplemental 
statements of the case issued in February 2003 and August 
2004 informed the veteran of the adjudicative actions taken, 
the evidence the RO had considered in denying the claims, and 
the evidence the veteran still needed to submit to 
substantiate his claims.  Additionally, such documents 
advised the veteran of the regulations governing entitlement 
to service connection.  The March 2002 statement of the case 
and the February 2003 supplemental statement of the case also 
referenced the relevant VCAA cites in the United States Code 
and Code of Federal Regulations, respectively.  

The veteran was also afforded opportunity to submit 
additional evidence and argument in support of his claims.  
Specifically, the veteran was given an opportunity to present 
testimony at a personal hearing before the Board, but chose 
not to request such a hearing.  Therefore, the Board 
concludes that the veteran has been afforded appropriate 
notice under the VCAA.  

B.  Duty to Assist

VA has also made reasonable efforts to identify and obtain 
relevant records in support of the veteran's claim.  38 
U.S.C.A.§ 5103A (a), (b) and (c).  The relevant medical 
evidence contained in the claims file includes the veteran's 
service medical records, treatment reports from St. Joseph 
Mercy Hospital dated January 1996 to May 1997, treatment 
reports from William Beaumont Hospital dated in March 1996, 
medical records from the Detroit VA Medical Center dated 
October 1997 to October 2001, and medical records obtained 
from the Social Security Administration (SSA).  The veteran 
has not identified other outstanding records that he wants VA 
to obtain or that he feels are relevant to his claims.  

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to decide the claim.  See 
38 C.F.R. § 3.159(c)(4)(i).  The Board finds that a current 
VA examination to determine whether chronic renal disease or 
hypertension is etiologically related to service is not 
necessary to decide the veteran's claims.  Any current 
medical opinion linking such disabilities to the veteran's 
military service, to include claimed exposure to toxins, 
would necessarily be based upon the unsubstantiated history 
provided by the veteran following his discharge from service.  
In the absence of any evidence of an injury or disease 
relating to chronic renal disease or hypertension, and in 
view of the negative findings in regard to such on the 
separation examination from service, there is no competent 
basis upon which to conclude that any current complaints are 
related to service.  In addition, no competent medical 
evidence even suggesting such causal connection has been 
submitted or identified by the veteran.  Thus, the Board 
concludes that further examination is not necessary as there 
is sufficient medical evidence upon which the Board may base 
its decision.  

Under the circumstances of this case, "the record has been 
fully developed," and "it is difficult to discern what 
additional guidance VA could have provided to the veteran 
regarding what further evidence he should submit to 
substantiate his claim."  Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004); see also Livesay v. Principi, 
15 Vet. App. 165, 178 (2001) (en banc) (observing that "the 
VCAA is a reason to remand many, many claims, but it is not 
an excuse to remand all claims."); Reyes v. Brown, 7 Vet. 
App. 113, 116 (1994); Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (both observing circumstances as to when a remand 
would not result in any significant benefit to the claimant); 
Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993) (holding 
that when the Board addresses in its decision a question that 
has not been addressed by the RO, it must consider whether 
the appellant has been given adequate notice to respond and, 
if not, whether he has been prejudiced thereby).  

Therefore, the Board is satisfied that the RO has complied 
with the duty to assist requirements of the VCAA and the 
implementing regulations and the record is ready for 
appellate review.  


II.  Factual Background

The veteran had service in the Persian Gulf theater of 
operations between January 22, 1991, and May 17, 1991.  As a 
result of this active duty service, the veteran contends that 
he has chronic renal disease and hypertension.  Specifically, 
he argues that he is entitled to presumptive service 
connection under the provisions applicable to undiagnosed 
illnesses as he served in the Southwest Asia theater of 
operations during the Persian Gulf War.  The veteran states 
while serving as a military policeman in Saudi Arabia, near 
the Iraqi border, he was exposed to toxic debris that drifted 
into Saudi Arabia from the Khamisiyah Weapons Storage 
Facility.  The veteran cites to a Department of Defense 
document indicating that the Iraqi Armed Forces stored 
chemical and biological weapons at the Khamisiyah facility.  
He also states that he was exposed to high levels of 
potentially toxic fumes and smoke from oil well fires, and, 
he was exposed to numerous immunizations prior to deployment.  
As such, the veteran claims that exposure to such toxic 
elements has resulted in his current diagnoses of chronic 
renal disease and hypertension.  The veteran further states 
that symptoms of nephrotic syndrome, with which he is 
currently diagnosed, to include abdominal pain, anemia, 
fatigue, headaches, high blood pressure, heart conditions, 
poor appetite, and unexplained skin rashes, are also signs of 
undiagnosed illnesses or chronic multisymptom illnesses.  As 
such, he claims that service connection is warranted for each 
disability.

The relevant medical evidence contained in the claims file 
includes the veteran's service medical records, treatment 
reports from St. Joseph Mercy Hospital dated January 1996 to 
May 1997, treatment reports from William Beaumont Hospital 
dated in March 1996, medical records from the Detroit VA 
Medical Center dated October 1997 to October 2001, and 
medical records obtained from SSA.  

The veteran's service medical records reflect that on his 
December 1988 enlistment examination, clinical evaluation of 
the veteran's heart, vascular system, and genitourinary 
system was normal.  Also at such examination, the veteran 
denied high or low blood pressure and kidney stones/blood in 
the urine.  The service medical records also demonstrate that 
on his April 1991 separation examination, the veteran again 
denied high or low blood pressure and kidney stones/blood in 
the urine.  Upon clinical evaluation, it was noted that the 
veteran's heart, vascular system, and genitourinary system 
were normal.  The examination reflects a statement indicating 
that the veteran had no injury/illness incurred/aggravated 
during assigned activities during Operation Desert 
Shield/Storm.  

Treatment reports from St. Joseph Mercy Hospital show a 
January 1996 ultrasound with an impression of chronic renal 
cortical interstitial disease, right greater than left, and, 
that proximal renal arteries could not be evaluated due to 
the veteran's body habitus, but evaluation of intrarenal 
arteries suggests indirect evidence of adequate patency of 
both renal arteries.  A February 1996 record reflects that 
the veteran was noted to have hypertension in November 1995.  
The records also reflect an April 1996 diagnosis of focal 
segmental and global glomerulosclerosis with moderately 
severe chronic tubulointerstitial changes following a needle 
biopsy of the veteran's kidney.  Also in April 1996, the 
veteran had a normal voiding cystourethrogram.  In October 
1996, it was observed that the veteran was being followed for 
hypertension and focal segmental sclerosis.  A March 1997 
treatment record notes that the veteran was known to have 
focal segmental sclerosis with severe interstitial nephritis.  

A March 1996 treatment record from William Beaumont Hospital 
shows that, upon examination of a kidney biopsy, the veteran 
was diagnosed with focal segmental and global 
glomerulosclerosis with moderately severe chronic 
tubulointerstitial changes.

Records from the Detroit VA Medical Center show notations 
reflecting diagnoses of focal segmental glomerulosclerosis 
(FSGS), chronic renal failure, hypertension, nephrotic 
syndrome, and renal failure.  A January 1998 treatment record 
indicates that the veteran was diagnosed with FSGS in 1996 
after discovering nephrotic syndrome and hypertension.  A 
June 1998 record reveals that the veteran's blood pressure 
was under excellent control.  A notation made in August 1998 
indicates that the veteran had a history of FSGS, diagnosed 
in 1996 at St. Joseph Mercy Hospital. 

A January 2001 treatment note reveals a diagnosis of 
hypertension and chronic renal failure secondary to nephrotic 
syndrome/obesity.  Also, an echogram revealed an impression 
of bilateral small echogenic kidneys, consistent with renal 
parenchymal disease.  A record dated in April 2001 indicates 
diagnoses of chronic renal failure-focal glomerulosclerosis-
nephrosis and hypertension/obesity.  In June 2001, it was 
noted that the veteran complained of a severe diffuse rash 
after exposure at work to some chemicals.  Punch biopsies of 
the right back and left arm were suggestive of urticaria and 
a punch biopsy of the right shoulder indicated subacute 
dermatitis consistent with contact or nummular dermatitis.  
The assessment was contact dermatitis most likely secondary 
to chemical exposure.

A September 2001 record shows that the veteran had end-stage 
renal disease and was being admitted to begin hemodialysis.  
It was noted that the veteran had a long history of 
hypertension and renal disease and approximately one month 
previously, the veteran developed progressive edema and 
increased blood pressure with worsening renal function.  The 
veteran was found to have focal glomerular sclerosis on renal 
biopsy and nephrotic syndrome.  Also in September 2001, it 
was noted that the veteran was diagnosed with nephrotic 
syndrome and FGSG in 1993 and with end-stage renal disease in 
June 2001.  The veteran's past medical history was noted to 
include FSGS, nephrotic syndrome, chronic renal 
insufficiency, end-stage renal disease, and hypertension 
diagnosed in 1993.  It was observed that the cause of FSGS 
was not clear and unknown. 

The SSA records, which include numerous duplicates of the 
Detroit VA Medical Center records, shows a primary diagnosis 
of chronic renal failure and a secondary diagnosis of 
hypertensive cardiovascular disease.  

III.  Applicable Law

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110, 1131; 38 C.F.R. § 3.303(a).  This may be 
shown by affirmative evidence showing inception or 
aggravation during service or through statutory presumptions.  
Id.  Service connection may also be granted for any disease 
diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

Direct service connection may not be granted without medical 
evidence of a current disability; medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury. See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) 
(table)].

Alternatively, service connection may be established under 
38 C.F.R. § 3.303(b) by (a) evidence of (i) the existence of 
a chronic disease in service or during an applicable 
presumption period under 38 C.F.R. § 3.307 and (ii) present 
manifestations of the same chronic disease, or (b) when a 
chronic disease is not present during service, evidence of 
continuity of symptomatology.  

Where a veteran served for at least 90 days during a period 
of war or after December 31, 1946, and manifests 
cardiovascular-renal disease, to include hypertension, or 
nephritis to a degree of 10 percent within one year from the 
date of termination of such service, such disease shall be 
presumed to have been incurred or aggravated in service, even 
though there is no evidence of such disease during the period 
of service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 
3.309.  

On November 2, 1994, Congress enacted the "Persian Gulf War 
Veterans' Benefits Act," which was Title I of the 
"Veterans' Benefits Improvements Act of 1994," Public Law 
103-446.  That statute, in part, added a new section 1117 to 
Title 38, United States Code.  Section 1117 authorized VA to 
compensate any Persian Gulf veteran suffering from a chronic 
disability resulting from an undiagnosed illness, or 
combination of undiagnosed illnesses, which became manifest 
either during active duty in the Southwest Asia theater of 
operations during the Persian Gulf War, or to a degree of 10 
percent or more within a presumptive period following service 
in the Southwest Asia theater of operations during the 
Persian Gulf War.  In establishing the presumptive period, 
the Secretary was to review any credible scientific or 
medical evidence, the historical treatment afforded other 
diseases for which service connection is presumed, and other 
pertinent circumstances regarding the experience of Persian 
Gulf veterans.

In February 1995, VA implemented the Persian Gulf War 
Veterans' Act by adding 38 C.F.R. § 3.317, which defines 
qualifying Gulf War service, establishes the presumptive 
period for service connection, and denotes a broad but non-
exclusive list of signs or symptoms which may be 
representative of undiagnosed illnesses for which 
compensation may be paid.  In the original version of 38 
C.F.R. § 3.317, the presumptive period during which a veteran 
had to experience manifestations of a chronic disability was 
two years after the date on which he/she last performed 
active service in the Southwest Asia theater of operations 
during the Gulf War.  In April 1997, VA published an interim 
rule that extended the presumptive period to December 31, 
2001.  This extension of the presumptive period was adopted 
as a final rule in March 1998, and on October 21, 1998, 
Public Law 105-277, §1602(a)(1) added 38 U.S.C. § 1118, which 
codified the presumption of service connection for an 
undiagnosed illness.

In November, 2001, the VA issued an interim final rule which 
amended 38 C.F.R. § 3.317(a)(1)(i) to expand the presumptive 
period from December 2001 to December 2006.  On December 27, 
2001, the President signed into law the "Veterans Education 
and Benefits Expansion Act of 2001." This legislation amends 
various provisions of 38 U.S.C. §§ 1117, 1118, including a 
complete revision of Section 1117(a), which now provides as 
follows:

(1) The Secretary may pay compensation under this subchapter 
to a Persian Gulf veteran with a qualifying chronic 
disability that became manifest- (A) during service on active 
duty in the Armed Forces in the Southwest Asia theater of 
operations during the Persian Gulf War; or (B) to a degree of 
10 percent or more during the presumptive period prescribed 
under subsection (b).

(2) For purposes of this subsection, the term 'qualifying 
chronic disability' means a chronic disability resulting from 
any of the following (or any combination of any of the 
following): 

	(A) An undiagnosed illness. 
(B) A medically unexplained chronic multisymptom illness 
(such as chronic fatigue syndrome, fibromyalgia, and 
irritable bowel syndrome) that is defined by a cluster 
of signs or symptoms. 
(C) Any diagnosed illness that the Secretary determines 
in regulations prescribed under subsection (d) warrants 
a presumption of service-connection.

Section 1117(c)(1) was amended to change some language 
specific to undiagnosed illness, without substantively 
changing the provision.

A whole new subsection (g) was added to § 1117, as follows:

(g) For purposes of this section, signs or symptoms that may 
be a manifestation of an undiagnosed illness or a chronic 
multisymptom illness include the following: (1) Fatigue. (2) 
Unexplained rashes or other dermatological signs or symptoms. 
(3) Headache. (4) Muscle pain. (5) Joint pain. (6) 
Neurological signs and symptoms. (7) Neuropsychological signs 
or symptoms. (8) Signs or symptoms involving the upper or 
lower respiratory system. (9) Sleep disturbances. 
(10) Gastrointestinal signs or symptoms. (11) Cardiovascular 
signs or symptoms. (12) Abnormal weight loss. (13) Menstrual 
disorders.

In addition, 38 U.S.C. § 1118(a) was amended to add a 
paragraph including the signs and symptoms of § 1117(g) as 
manifestation of an undiagnosed illness.  The effective dates 
of all of the cited amendments is March 1, 2002.  "Veterans 
Education and Benefits Expansion Act of 2001," Pub. L. No. 
107-103, 115 Stat. 976 (2001).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

IV.  Legal Analysis

The competent medical evidence of record shows that the 
veteran has diagnoses of chronic renal disease and 
hypertension, as well as FSGS, nephrotic syndrome, chronic 
renal insufficiency/failure, and end-stage renal disease.  A 
January 2001 treatment note from the Detroit VA Medical 
Center reveals a diagnosis of hypertension and chronic renal 
failure secondary to nephrotic syndrome/obesity.  While the 
Board acknowledges the veteran's argument that the symptoms 
of his renal disease are similar to those found in 
38 U.S.C.A. § 1117(g); 38 C.F.R. § 3.317(b), detailing signs 
or symptoms that may be a manifestation of an undiagnosed 
illness or a chronic multisymptom illness, there is no 
medical evidence of any additional disability characterized 
by such symptoms involving chronic renal disease or 
hypertension, yet unattributed to any known diagnosis.  
Therefore, the provisions authorizing presumptive service 
connection for disabilities due to undiagnosed illness are 
not applicable to this issue. 

Also, although the veteran has current diagnoses of nephrotic 
syndrome and hypertension, he is not entitled to presumptive 
service connection under 38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. 
§§ 3.307, 3.309 because there is no evidence that he 
manifested cardiovascular-renal disease, to include 
hypertension, or nephritis to a degree of 10 percent within 
one year of his discharge from service.  Specifically, the 
veteran was discharged from active duty in June 1991 and the 
medical evidence of record indicates the earliest date that 
the veteran was diagnosed with nephrotic syndrome and 
hypertension was in 1993.  

The veteran is not precluded from establishing service 
connection with proof of actual direct causation.  See Combee 
v. Brown, 34 F.3d 1039, 1041-42 (Fed. Cir. 1994).  In this 
case, however, there is no competent evidence to support a 
finding of direct causation.  

As indicated previously, the veteran clearly has current 
diagnoses of chronic renal disease, to include FSGS and end-
stage renal disease, and hypertension.  However, there is no 
competent medical opinion linking such disabilities to his 
military service, to include exposure to toxins in the 
Persian Gulf War.  In fact, the veteran's service medical 
records are negative for any indication that such 
disabilities had their onset during active duty.  Also, post-
service medical evidence indicates that the etiology of FSGS 
was unclear and unknown.  As such, the evidence of a nexus 
between active duty service and the veteran's chronic renal 
disease and hypertension is limited to the veteran's own 
statements.  This is not competent evidence since laypersons, 
such as the veteran, are not qualified to render an opinion 
concerning medical causation.  Id.  Thus, the record contains 
no competent medical opinion that the veteran has a current 
disability of chronic renal disease or hypertension that is 
related to a disease or injury incurred during his active 
military service.  Absent competent evidence of a causal 
nexus between current claimed disabilities and service, the 
veteran is not entitled to service connection.

The Board has considered the applicability of the benefit of 
the doubt doctrine.  However, the preponderance of the 
evidence is against the veteran's claims of entitlement to 
service connection for chronic renal disease and 
hypertension.  As such, that doctrine is not applicable in 
the instant appeal and his claims must be denied.  
38 U.S.C.A. § 5107.


ORDER

Service connection for chronic renal disease is denied.

Service connection for hypertension is denied. 



	                        
____________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



